Curia, per Savage, Ch„ J.
This is a case in which the defendants are not personally liable, unless it was clearly their intention to assume personal responsibility, which does not appear. The question was fairly passed upon, whether they had expended all the moneys in their hands; and the judge was right in saying the defendants had a discretion as to paying out the. money, and that they did not become liable by reason of paying contracts entered into subsequent to the plaintiff’s contract. The motion for a new trial must be denied. [1]
Mew trial denied.

 See New York Digest, vol. 4, tit. Principal and Agent.